Citation Nr: 1339035	
Decision Date: 11/26/13    Archive Date: 12/06/13

DOCKET NO.  09-41 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for traumatic brain injury (TBI), currently rated as noncompensable.

2.  Entitlement to an increased rating for chronic sinus congestion / residuals of nasal fracture and laceration, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Wishard, Counsel



INTRODUCTION

The Veteran had active military service from October 1968 to May 1969.

These matters come before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Philadelphia, Pennsylvania.  

These matters were previously before the Board in July 2013 and were remanded for further development.  They have now returned to the Board for further appellate consideration. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's disabilities stem from an in-service motor vehicle accident in April 1969 for which she was treated for related injuries at Valley Forge General Hospital (VFGH), a former military hospital which no longer exists.  In an October 2013 informal hearing presentation, the Veteran's accredited representative contends that records from the Veteran's treatment at VFGH are "significantly relevant to the veteran's claims" and that VA should attempt to obtain them. 

The Board notes that the issues on appeal deal with increased ratings and not with entitlement to service connection, as that has already been established.  Nonetheless, the Board finds that VA should attempt to obtain additional pertinent treatment records, if any, from VFGH.  In Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009), the United States Court of Appeals for the Federal Circuit held that VA "is statutorily required to obtain all of the veteran's relevant service medical records, not simply those which it can most conveniently locate. See 38 U.S.C. § 5103A(c).  Indeed, pursuant to 38 C.F.R. § 3.159(c)(2), the VA is specifically required to 'make as many requests as are necessary to obtain' records that are in the possession of the federal government, such as a veteran's service medical records."  

Importantly, the Board notes that there are some VFGH records already associated with the claims file, and such records have been associated with the claims file since prior to the initial RO adjudication of the claims.  A Patient Admission Information form reflects that the Veteran was admitted to VFGH on April 1, 1969 for a facial laceration sustained that day in an auto accident.  The STRs also have several entries stamped "Valley Forge General Hospital Phoenixville, Pennsylvania 19460".  An entry from April 1, 1969, reflects that the Veteran was seen in the emergency room.  Additional entries were also made on April 5, April 17, April 26, and April 27, 1969.  Each entry is stamped "Valley Forge General Hospital Phoenixville, Pennsylvania 19460".  A radiographic report (519-205) reflects that the Veteran was seen due to an automobile accident with a laceration on the bridge of the nose.  The radiographic report, stamped "Valley Forge General Hospital Phoenixville, Pennsylvania", reflects:

Nasal Bones:  Views of the nasal bones demonstrates a fracture through the mid portion of the nasal bone with very minimal inferior displacement and this amount of injury would be not thought significant

Skull Series:  The skull series demonstrates no evidence of abnormality, fracture or increased intracranial pressure.

The Veteran has contended that she was hospitalized at VFGH for two to three days.  The Board is mindful that in some circumstances, in-service treatment records are stored separately from a Veteran's STRs.  As the Veteran's representative has requested that VA attempt to obtain records from VFGH, and as the Court in Moore pointed out that a disability must be rated "in relation to its history", the Board finds that a remand for a search specific for separately stored inpatient treatment records by the name of the hospital in which the Veteran was treated (i.e. VFGH), and by the dates of the inpatient treatment, may be useful in this appeal.  As the Veteran was admitted on April 1, 1969, and contends that she spend 2 to 3 days hospitalized, the Board finds that a search of records from April 1, 1969 through April 5, 1969 will be sufficient. 

In the November 2012 informal hearing presentation, the Veteran's accredited representative also requested that additional VA records, specifically neuropsychological test results, be associated with the claims file.  

A review of the claims file reflects that in September 2011, neuropsychological testing had been ordered.  (See September 2011 VA examination report.)  A December 29, 2011 addendum reflects that the Veteran had been informed that her neuropsychological testing showed "mild cognitive/memory difficulties which would be considered to be less likely than not (less than 50/50% chance) related to the prior history of TBI and more likely related to the more recent history of battle with cancer, anxiety and depression noted to be complicating factors naturally to be expected given Veteran's present condition."

A July 17, 2012 VA examination report addendum reflects that neuropsychological testing results were completed in December 2011 and did not appear to support findings suggestive of cognitive deficit.

An actual neuropsychological testing record is not associated with the claims file; however, the Board is unsure if one exists, or if the examiner, after testing, merely summarized the findings to the Veteran as noted in the December 29, 2011 record.  VA should attempt to obtain written neuropsychological testing results, if any, and associate them with the claims file. 

In the November 2012 informal hearing presentation, the Veteran's accredited representative also requested that the August 15, 2013 Supplemental Statement of the Case (SSOC) be mailed to the Veteran's current address. 


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Mail a copy of the August 15, 2013 SSOC to the Veteran's current address of record.  

2.  Attempt to obtain, and associate with the claims file, VA Neuropsychological testing results from December 2011 (cited in the December 29, 2011VA examination addendum).  

3.  Contact the National Personnel Records Center (NPRC) or any other appropriate facility, to include the National Archives, and request copies of separately stored clinical (inpatient) records, if any, for the Veteran for treatment at a Valley Forge General Hospital from April 1, 1969 through April 5, 1969. 

If any of the above searches for any such records yields negative results, this fact should be noted in the claims folder.  All documents received by VA should be associated with the claims folder.

4.  If, and only if, newly obtained evidence from VFGH is received, obtain a supplemental clinical opinion to the July 2012 VA examination addendum for a clinician to consider such newly received evidence.  

5.  Thereafter, readjudicate the issues on appeal, considering all evidence received since the August 2013 supplemental statement of the case.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant and her representative an appropriate opportunity to respond.  The case should be returned to the Board, as warranted

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



